DETAILED ACTION

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pull-up control module, a pull-up module, a transfer-down module, a pull-down module, a pull-down holding module and a voltage stabilization module in claims 1-5, 7-14 and 16-18; a first pull-down module and a second pull-down module in claims 2-5, 9, 11, 12- 14 and 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MOYNIHAN MARTIN on 06/01/2022.

Please amend Claim 1 as follows:
A gate driver on array (GOA) circuit, comprising:
 a plurality of cascaded GOA units, each of GOA units comprising a node, a pull-up control module, a pull-up module, a transfer-down module, a pull-down module, and a pull-down holding module, wherein each of the pull-up control module, the pull-up module, the transfer-down module, the pull-down module, and the pull-down holding module is electrically connected to the node;
wherein the pull-up control module is configured to pull up a potential of the node; 
wherein the pull-up module is configured to output an output signal under control of the potential of the node; 
wherein the transfer-down module is configured to output a stage-transfer signal under control of the potential of the node;
 wherein the pull-down module is configured to pull the potential of the node down to a low potential and pull the stage-transfer signal down to the low potential;
wherein the pull-down holding module is configured to maintain the node at the low potential and maintain the stage-transfer signal at the low potential; and
 wherein the pull-up control module comprises a voltage stabilization module electrically connected to the node and configured to divide a voltage of the node, the voltage stabilization module comprises a first thin film transistor, a gate of the first thin film transistor is connected to the node, and a source and a drain of the first thin film transistor are input with a first potential signal.

Please amend Claim 10 as follows:
A display panel, comprising:
 a gate driver on array (GOA) circuit comprising a plurality of cascaded GOA units, each of GOA units comprising a node, a pull-up control module, a pull-up module, a transfer-down module, a pull-down 6module, and a pull-down holding module, wherein each of the pull-up control module, the pull-up module, the transfer-down module, the pull-down module, and the pull-down holding module is electrically connected to the node; 
wherein the pull-up control module is configured to pull up a potential of the node;
 wherein the pull-up module is configured to output an output signal under control of the potential of the node;
 wherein the transfer-down module is configured to output a stage-transfer signal under control of the potential of the node;
 wherein the pull-down module is configured to pull the potential of the node 
down to a low potential and pull the stage-transfer signal down to the low potential;
wherein the pull-down holding module is configured to maintain the node at the low potential and maintain the stage-transfer signal at the low potential; and 
wherein the pull-up control module comprises a voltage stabilization module electrically connected to the node and configured to divide a voltage of the node, the voltage stabilization module comprises a first thin film transistor, a gate of the first thin film transistor is connected to the node, and a source and a drain of the first thin film transistor are input with a first potential signal.
Allowable Subject Matter
3.	Claims 1-5, 7-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A gate driver on array (GOA) circuit, comprising: a plurality of cascaded GOA units, each of GOA units comprising a node, a pull-up control module, a pull-up module, a transfer-down module, a pull-down module, and a pull-down holding module, wherein each of the pull-up control module, the pull-up module, the transfer-down module, the pull-down module, and the pull-down holding module is electrically connected to the node;
wherein the pull-up control module is configured to pull up a potential of the node; 
wherein the pull-up module is configured to output an output signal under control of the potential of the node; 
wherein the transfer-down module is configured to output a stage-transfer signal under control of the potential of the node;
 wherein the pull-down module is configured to pull the potential of the node down to a low potential and pull the stage-transfer signal down to the low potential;
wherein the pull-down holding module is configured to maintain the node at the low potential and maintain the stage-transfer signal at the low potential; and
 wherein the pull-up control module comprises a voltage stabilization module electrically connected to the node and configured to divide a voltage of the node, the voltage stabilization module comprises a first thin film transistor, a gate of the first thin film transistor is connected to the node, and a source and a drain of the first thin film transistor are input with a first potential signal” in combination with the other claimed limitations set forth in claim 1 and similarly in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628     

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628